Title: To John Adams from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 12 October 1815
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


				
					My dear Sir
					La Grange October 12h 1819
				
				Your kind Letter by Major Swett Has afforded me the Highest pleasure—it Will Be Answered By a more direct opportunity than the Introductory lines which I beg leave to put into the Hands of Mr Poussin—this Young Scholar of the french Architectural Academy is Recommended to me By an eminent professor, my particular friend—Mr Poussin, Son to a Late distinguished artist, possesses THimself talents and knowledge Which He Hopes to Employ avantageously in the U.S. and particularly in Boston. I Have presumed to Hope You Would Have the Goodness to favour him with Your kind advices, and I am Happy in Every opportunity to offer You the High Respect and Most Sincere Affection of / Your old Constant friend
				
					Lafayette
				
				
			